OPINION — AG — **** STATE PARKS-CABIN MAINTENANCE-APPROPRIATION SURPLUS **** APPROPRIATIONS TO THE OKLAHOMA INDUSTRIAL DEVELOPMENT AND PARK COMMISSION FOR THE DIVISION OF PARKS, RECREATION AND WATERWAYS MAY BE EXPENDED FOR CABIN MAINTENANCE IN PARKS THAT DO HAVE LODGES ONLY IF A SURPLUS EXISTS IN SAID APPROPRIATION AFTER ALL NECESSARY EXPENSES HAVE BEEN PAID THEREFROM, IN VIEW OF 74 Ohio St. 1968 Supp., 1111-1112 [74-1111] — [74-1112], AND FURTHER PROVIDED, THAT STATE-OWNED LODGES AND CABINS ARE NOT LEASED TO ANY PERSON, FIRM OR CORPORATION. CITE: 74 Ohio St. 1967 Supp., 1111 [74-1111], 74 Ohio St. 1967 Supp., 1112 [74-1112] W. HOWARD O'BRYAN, JR.